DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-12 and 20-29 allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose in combination with other limitations of the claim, a medical device comprises at least one expandable member reside within a catheter lumen where fluid is delivered to the at least one expandable member in the expanded configuration, the at least one expandable member configured to expand to include a torus shape in claim 1, one or more electrodes carried by the at least one expandable member configured to transmit an electrical signal through fluid to cause the fluid to undergo cavitation that generate pressure waves within the fluid, and an support device including expandable flange positioned opposing and distal to the at least one expandable member.
The closest prior art US 9,072,534 to Adams et al. discloses non-cavitation shockwave balloon catheter system having a balloon at a distal end of a catheter, electrodes within the balloon for creating non-cavitation shockwave to crack calcified plaque but fails to disclose the expandable member resides within the catheter lumen and electrodes that transmitting electrical signal that cause fluid to undergo cavitation to generation pressure wave within fluid.  Prior art US 2017/0265942 to Grace et al. discloses laser-induced fluid filled balloon catheter having laser emitting light into the liquid medium to produce pressure wave, the pressure compresses fluid surrounding its .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHONG SON H DANG/Primary Examiner, Art Unit 3771